Citation Nr: 0940985	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-34 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty for more than 20 years 
prior to his retirement in July 1976.  His service included 
duty in Vietnam.  He died in September 2003.  The appellant 
is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran had no service-connected disabilities prior 
to November 1999.

2.  By rating action in June 2000 the Veteran was granted 
service connection for several disabilities effective from 
November 1999; this included service connection and a 100 
percent rating for posttraumatic stress disorder (PTSD).

3.  The Veteran died in February 2004.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The Veteran was separated from military service in July 1976.  
The record does not show, and the appellant does not assert, 
that service connection was granted for any disability prior 
to November 16, 1999.  As noted above, the Veteran died in 
February 2004.  Accordingly, there were no service-connected 
disabilities that were rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
the Veteran's death, and there were no service-connected 
disabilities that were continuously rated totally disabling 
for a period of not less than five years from the date of his 
discharge from active duty in July 1976.  Additionally, the 
Veteran was not a former prisoner of war.  For these reasons, 
there is no legal basis for entitlement to DIC under 38 
U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).  As explained 
above, no additional assistance would aid the appellant in 
substantiating her claim for DIC benefits under 38 U.S.C. 
§ 1318.


ORDER

Entitlement to dependency and indemnity compensation under 38 
U.S.C. § 1318 is denied.


REMAND

The appellant contends that the Veteran's service-connected 
PTSD contributed materially to his fatal heart condition.  
Additionally, in an October 2009 informal hearing 
presentation, the appellant's representative asserted that 
service connection should be granted for the cause of the 
Veteran's death on a presumptive basis due to the Veteran's 
exposure to Agent Orange in Vietnam.  

The record shows that the appellant was not provided with 
appropriate notice under 38 U.S.C.A. § 5103(a) as to the 
information and evidence necessary to substantiate her claim 
for service connection for the cause of the Veteran's death.

The Board notes that in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the Court established enhanced notification 
requirements in cause of death cases.  In particular, the 
Court required VA to notify an appellant of the conditions 
for which service connection was in effect at the time of 
death and to notify the appellant of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  The appellant was not 
informed of such in the December 2004 notice letter.  

Given the deficient notice as to the claim of service 
connection for the cause of death, the Board concludes that 
further procedural development is required.

The Veteran was an inpatient at the New Hanover Regional 
Medical Center when he died.  The Veteran's terminal hospital 
records have not been obtained.  An attempt should be made to 
obtain these records  See 38 C.F.R. § 3.159(c)(1) (2009).

A VA medical opinion was obtained in July 2005.  If 
additional records are obtained a new opinion should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as interpreted by the Court in 
Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  The letter should explain, 
what, if any, information and evidence 
(medical and lay) not previously provided 
to VA is necessary to substantiate the 
appellant's claim.  The notice should 
include (a) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death; (b) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.

2.  After obtaining the necessary 
authorization from the appellant, request 
the Veteran's terminal hospital records 
from the New Hanover Regional Medical 
Center.

3.  If additional medical evidence is 
associated with the record, obtain a VA 
medical opinion from an appropriate 
examiner to determine the cause of the 
Veteran's death.  The claims folder should 
be made available to the examiner for 
review.  The examiner is to review all 
treatment records, internet articles, and 
opinions regarding the Veteran's PTSD, 
heart condition and Agent Orange exposure.  
The examiner should then provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's PTSD 
caused or substantially contributed to his 
death.  The examiner should also provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's service 
in Vietnam, and presumed exposure to Agent 
Orange, caused or substantially 
contributed to his death.  A rationale 
should be provided for any opinion.  

4.  When the above actions have been 
accomplished, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


